EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ROBERT WITTMANN (Reg. No. 54,549) on 03/23/2021.

The application has been amended as follows: 
22. (Currently Amended) The apparatus according to claim 20, wherein a time offset value indicated by the time offset indication is one in a preset time offset set, the preset time offset set comprises at least one time offset value, and each time offset value corresponds to a time offset indication.


Reasons For Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 02/08/2021, claims 1, 3-8, 10-11, 13, 15-20, 22 are pending, claims 2, 9, 12, 14, 21 are canceled, claims 1, 8, 13, 20 are recited in independent form. The Applicant has amended independent claims 1, 8, 13, and 20 to recite the limitations of claims 2, 9, 14 and 21.  
The Independent Claims as presently set forth are amended to distinguish over the art made of record by the addition of the distinguishing limitations “wherein the downlink control information further comprises a time offset indication, and the time offset indication is used to indicate a time offset between data that the downlink control information is for and the downlink control information, and after the determining, based on the first RNTI, that the downlink control information is for the uplink transmission without uplink grant signaling and before the retransmitting a part or all of the first data on a resource corresponding to the resource allocation information, the method further comprises: determining. based on the time offset indication and the second time unit, that the downlink control information is for the first data sent in the first time unit” to independent claims 1, 8, 13, 20 which, when considered together with all the limitations of each claim is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. Claim 1 requires wherein the downlink control information further comprises a time offset indication, and the time offset indication is used to indicate a time offset between data that the downlink control information is for and the downlink control information, and after the determining, based on the first RNTI, that the downlink control information is for the uplink transmission without uplink grant signaling and before the retransmitting a part or all of the first data on a resource corresponding to the resource allocation information, the method further comprises: determining. based on the time offset indication and the second time unit, that the downlink control information is for the first data sent in the first time unit together with ending first data to a network device in a first time unit, wherein the first data is an uplink transmission without uplink grant signaling; receiving, in a second time unit, downlink control 
The Examiner notes that Claims 8, 13, 20 have been amended to include limitations similar to those discussed above and therefore are distinguished over the art made of record for similar reasons as set forth above. Claims 3-7, 10-11, 15-19, 22 variously depend from claims 1, 8, 13, and 20 and incorporate all of the limitations of the claims from which they depend, including those limitations discussed above, therefore said claims distinguish over the art made of record for at least the reasoning set forth above. Accordingly, for at least the reasons discussed above, claims 1, 3-8, 10-11, 13, 15-20, 22 are patentable over the cited references, taken alone or in any combination.
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 8, 13, 20 as the remaining pending claims depend from claims 1, 8, 13, 20 add further limitations, the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1, 3-8, 10-11, 13, 15-20, 22 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for 
Claim Rejections - 35 USC § 112
The Applicant has amended the claims in such a manner as to overcome the previously held rejections under 35 USC § 112. 
Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180176945 A1 to CAO; YU et al. discloses a user equipment which switches between grant-free uplink wireless transmissions and grant-based uplink wireless transmissions. Systems and methods are disclosed that help facilitate grant-based and grant-free uplink wireless communications, and the switching between the two. For example, systems and methods for mitigating collision between a granted uplink wireless transmission and a grant-free uplink wireless transmission.

US 20180206262 A1 to CAO; YU et al. discloses A user equipment in a wireless communication system which operates in different states, e.g. an idle state, an active/connected state, or an inactive state. Depending upon the state the UE is in, the UE may or may not have its uplink transmission synchronized with the uplink transmissions of other UEs. Mechanisms are disclosed for the UE to send a grant-free uplink transmission, even when the UE does not have its uplink transmission synchronized with the uplink transmissions from other UEs.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643